Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s application to withdraw his Alford plea (see, North Carolina v Alford, 400 US 25). The sole basis for withdrawal articulated by defense counsel prior to sentencing was defendant’s disapproval of a comment in the presentence investigation report and a remark by the prosecutor that defendant is a "predator of children”. That was insufficient to warrant the court’s exercise of discretion in defendant’s favor.
The record indicates that defendant knowingly, intelligently and voluntarily waived his right to appeal (see, People v Callahan, 80 NY2d 273). Thus, we do not reach defendant’s contentions that the suppression court erred in refusing to suppress certain physical evidence and that the probation conditions imposed by the sentencing court were unduly harsh. Were we to review the merits, we would nevertheless affirm. (Appeal from Judgment of Supreme Court, Erie County, Forma, J.—Sexual Abuse, 1st Degree.) Present—Callahan, J. P., Balio, Doerr, Boomer and Boehm, JJ.